Citation Nr: 1614345	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  15-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified before the undersigned at a Board hearing held in Washington, D.C.  A transcript of this hearing has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability.  On October 22, 2005, he sought treatment for a cough and nasal congestion at the VA Medical Center (VAMC) in Bronx, New York.  Following a brief assessment, he claims that VA clinicians, assisted by two VA police officers, forcibly removed him from the facility injuring his left shoulder in the process, only to admit him for his initial complaints thereafter.  The Veteran has submitted statements and testimony indicating that he continued to have ongoing problems with his left shoulder ever since this incident.  

VA records, including a police report received January 11, 2016, confirm that the Veteran was forcibly escorted from the VAMC on October 22, 2005.  The police report also noted that the Veteran was grabbed by the arm during this incident.

VA treatment reports, beginning in April 2008, document the Veteran's complaints of left shoulder pain.  Specifically, an emergency department report, dated April 5, 2008, noted the Veteran's complaints of severe left shoulder pain for the past three days, with no report of injury.  A subsequent MRI examination of the left shoulder, performed in May 2008, revealed a rotator cuff tear and extensive degenerative changes.  Subsequent VA treatment records revealed ongoing complaints of and treatment for a left shoulder disability.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.361 (2015).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the Veteran filed his claim after that date, he must show some degree of   fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

After reviewing the Veteran's claims file, the Board finds it necessary to remand this matter to schedule the Veteran for a VA examination and to obtain a medical opinion to adequately address whether he has any additional left shoulder disability as a result of the treatment he received from the VAMC on October 22, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA shoulder examination to address his claim for benefits for a shoulder condition due to VA care at the VAMC in Bronx, New York, on October 22, 2005.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's electronic claims file must be reviewed by the examiner, to include the October 2005 VA police report (received into the claims file on January 11, 2016).

Following examination of the Veteran and review of    the claims file, the examiner must provide an opinion addressing whether the Veteran's left shoulder disability, to include rotator cuff tear and degenerative changes, was the caused by the incident on October 22, 2005 at the VAMC in Bronx, New York.

A complete rationale for any opinion expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




